11/09/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: PR 21-0003


                                        PR 21-0003


 IN RE PETITION OF KARLA LIZETH MENDEZ
 ARELLANO TO SUBMIT LATE APPLICATION                                   ORDER
 TO TAKE THE BAR EXAM



       Karla Lizeth Mendez Arellano has filed a petition for leave to submit a late
application to take the Montana Bar Examination administered in February 2022 and states
she has already submitted the application. Arellanos' petition establishes good cause for
the request. Arellano must also comply with all other applicable Rules of Admission,
including character and fitness certification, in sufficient time to ultimately be able to sit
for the examination February 2022. Therefore,
       IT IS HEREBY ORDERED that the petition of Karla Lizeth Mendez Arellano for
leave to submit a late application to take the Montana Bar Examination in February 2022
is GRANTED, subject to completion of all exam prerequisites.
       The Clerk shall provide copies of this order to the Petitioner and to the Administrator
of the Board of Bar Examiners at the State Bar of Montana.
       DATED this '1 - day of November, 2021.



                                                            Chief Justice




        FILED
        NOV 0 9 2021
      BOVVen Greenwood
    Clerk of Supreme Court
       State of Montana
L..../ 7017
          il   ms


            JAIL
9 4    in
         Justices